REASONS FOR ALLOWANCE
1.	Claims 1 – 20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
According to a prior art search on the invention, Mnih et al. (US Pub. No. 2017/0140270) disclose an invention where the reinforcement learning system receives observations characterizing the current state of the environment and selects actions to be performed by the agent using the observations. In response to the agent performing a selected action, the environment transitions into a new state and the reinforcement learning system receives a reward. The reward is a numeric value that is a function of the state of the environment. While interacting with the environment, the reinforcement learning system attempts to maximize the long-term reward received by the agent in response to the actions performed by the agent (para. 0019).
Chen et al. (US Pub. No. 2018/0032373) disclose managing data processing resources where the computing device 110 may use machine learning algorithms to determine a set of parameters designed to maximize throughput and minimize latency for a particular application. For example, a reinforcement learning based algorithm may adaptively tune the parameters over time, identifying configurations that perform well by comparing measured performance data of completed batch jobs in a self-adaptive manner (para. 0027).
However, the cited prior arts, taken alone or in combination, fail to teach or disclose the claimed features of “obtaining updated performance monitoring data from the network subsequent to the one or more actions to determine an updated state of the network; and continuing the causing the one or more actions to be performed in the network based on the current state and the updated state” as recited in claims 1, 10 and 19 when considering each claim individually as a whole. 
Examiner believes that the record of the prosecution as a whole does make clear the reasons for allowing claims 1 - 20.  Please refer to record of prosecution.
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .




/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473